DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment dated 04 March 2022 is not entered. Instead of entering the amendment dated 04 March 2022, an examiner’s amendment is made below. The examiner’s amendment places the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianping Zhang (# 68,796) on 10 March 2022.
The application has been amended as follows: 
Amend the claims as set forth in “Claim Amendments”, which is attached hereto.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In all prior art of record, any structure that may be relied upon as the claimed “elastic protrusion” engages with the “connecting hook” in the “connection position”. For example, the cited US 2,581,816 (Schlueter) includes the ribs 47/48 that are relied upon for the claimed 
In contrast to the prior art of record, independent claims 1 and 10 require that the connecting hook, in the connection position, is “located between the fixing post and the elastic protrusion without engaging the elastic protrusion”. This distinguishes the claimed invention over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637